Citation Nr: 1041961	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 1, 2008, 
for the purpose of adding dependents.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from December 1974 to 
June 1975, March 1976 to February 1977, and from July 22, 1986 to 
September 3, 1986.       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 decision letter by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Oakland, 
California.               


FINDINGS OF FACT

1.  By a July 2005 rating action, the RO increased the Veteran's 
combined disability rating to 30 percent, which made her eligible 
to receive compensation for dependents.    

2.  In a letter from the RO, dated in August 2005, the Veteran 
was informed that the previous information she had provided 
regarding her dependents was not complete and that before 
additional benefits could be paid for her dependents, she needed 
to complete a VA Form 21-686c for Declaration of Status of 
Dependents, and return the completed form within one year to 
receive additional compensation for them; the requested 
information was not received within one year of notification.       

3.  A VA Form 21-686c was received on January 8, 2008.     








CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2008, 
for the purpose of adding dependents, have not been met.  38 
U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.31, 3.204, 3.205, 3.400, 3.401 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). However, the VCAA 
does not apply to all types of claims.

As noted, the issue on appeal is whether the Veteran is entitled 
to additional benefits for dependents prior to February 1, 2008.  
This case involves the application of law to certain facts such 
as the date when information, which was needed to award 
additional compensation for dependents, was received by the RO. 
The necessary facts are established by the evidence currently of 
record and additional development would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
Because the law as mandated by statute, and not the evidence, is 
dispositive of this particular claim, the VCAA is not for 
application.  See Mason v. Principi, 16 Vet. App. 129 (2002).




II. Analysis

In this case, the Veteran maintains that when she first applied 
for VA disability benefits on August 8, 2001, she provided 
information about her husband and five children.  Specifically, 
she contends that she provided the Social Security numbers for 
her husband and children, and that she also submitted the birth 
certificates for all of her children.  According to the Veteran, 
she did not know that when her benefits changed, she had to once 
again provide proper documentation regarding her dependent spouse 
and children.  She maintains that because the information 
regarding her husband and children had not changed since she 
originally applied for benefits, that an effective date of August 
8, 2001, was warranted for the purpose of adding dependents.      

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).  Unless specifically provided, such determination is made 
on the basis of the facts found.  38 C.F.R. § 3.400(a) (2010).

The statute provides that an award of additional compensation on 
account of dependents based on the establishment of a disability 
rating in the percentage evaluation specified by law for the 
purpose shall be payable from the effective date of such rating; 
but only if proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f) (West 2002 
& Supp. 2010).

The statute further provides that the effective date of the award 
of any benefit or any increase therein by reason of marriage or 
the birth or adoption of a child shall be the date of such event 
if proof of such event is received by the Secretary within one 
year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n) (West 2002 & Supp. 2010).

The enabling regulation provides with respect to the effective 
date for additional compensation or pension for dependents that 
the effective date will be the latest of the following dates: (1) 
date of claim; (2) date dependency arises; (3) effective date of 
the qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating action; 
(4) date of commencement of veteran's award.  38 C.F.R. § 
3.401(b) (2010).

The regulation further defines the "date of claim" as the date 
of veteran's marriage or birth of his or her child or adoption of 
a child, if the evidence of the event is received within 1 year 
of the event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within 1 year of 
VA's request.  38 C.F.R. § 3.401(b) (2010).  In order to receive 
an additional payment for a spouse, sufficient proof of marriage 
is necessary.  38 C.F.R. §§ 3.204, 3.205 (2010).

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased compensation 
due to an added dependent shall commence on the first day of the 
calendar month immediately following the month in which the award 
became effective.  38 C.F.R. § 3.31 (2010).

Effective October 1, 1978, Pub. L. 95-479 provided that 
additional compensation would be payable to veterans with a 
combined disability evaluation of 30 percent or more for their 
dependents.  38 U.S.C.A. § 1115.      

At the time of her original claim, received on August 8, 2001, 
the Veteran reported 5 dependents (husband and 4 children; 5th 
child was over the age of 18).  In January 2003, service 
connection was granted for two disabilities, and the Veteran was 
awarded a combined 10 percent rating, effective from August 8, 
2001.  However, as the Veteran's combined evaluation was less 
than 30 percent, she was not entitled to additional compensation 
for her dependent spouse and children.   



In a July 2005 rating action, the Veteran's combined rating was 
increased to 30 percent, effective from August 8, 2001.  Thus, 
because the combined rating was increased to 30 percent, the 
Veteran became eligible to receive additional compensation for 
her dependent spouse and children.    

In a letter from the RO, dated in August 2005, the Veteran was 
provided notice of the July 2005 decision and her appellate 
rights.  In addition, the Veteran was informed that the previous 
information she had provided regarding her dependents was not 
complete and that before additional benefits could be paid for 
her dependents, she needed to complete a VA Form 21-686c for 
Declaration of Status of Dependents, and return the completed 
form within one year to receive additional compensation for them.  
If the requested evidence was not received within one year from 
the date of the letter, she could only be paid from the date the 
evidence was received.  

On January 8, 2008, the Veteran submitted a completed VA Form 21-
686c.  The Veteran began receiving additional benefits for her 
dependent spouse and children the following month, February 1, 
2008.   

In light of the above, the Board finds that entitlement to an 
effective date earlier than February 1, 2008, for the purpose of 
adding dependents is not warranted.  The Veteran did not respond 
to the VA's request for necessary information within the one year 
time period.  

The Board recognizes the Veteran's contention that she had 
provided proper documentation regarding her spouse and children 
at the time she initially applied for VA disability benefits on 
August 8, 2001, and that because the information regarding her 
husband and children had not changed since she originally applied 
for benefits, an effective date of August 8, 2001, was warranted 
for the purpose of adding dependents.  In this regard, the Board 
observes that as noted in the August 2005 letter to the Veteran, 
when the Veteran initially provided documentation regarding her 
spouse and children in August 2001, the information she provided 
was not complete.  Specifically, although the Veteran provided 
the Social Security numbers of her spouse and children, the 
evidence of record at the time of her initial application for VA 
benefits in August 2001 is negative for the birth certificates of 
the Veteran's children.  The Veteran maintains that she did 
provide the birth certificates for her children when she first 
applied for VA benefits in August 2001.  However, regardless of 
whether the Veteran submitted birth certificates for her children 
in August 2001, the fact remains that it was not until the July 
2005 rating action, when the combined rating was increased to 30 
percent, that the Veteran became eligible to receive additional 
compensation for her dependent spouse and children.  Thus, there 
was no potential entitlement to additional compensation for 
dependents until the July 2005 rating action.  

In the instant case, given that the Veteran had never been in 
receipt of additional compensation for her dependent spouse and 
children, she needed to reestablish dependency when her 
disability rating was increased to 30 percent in the July 2005 
rating action.  In order to establish entitlement to additional 
benefits for dependents, the mere fact that a veteran has 
submitted evidence showing that he or she was married or had 
dependents is not sufficient to award such benefits.  Dependency 
status is not static.  The Veteran established entitlement to a 
higher rating of payment based on her disability rating and the 
RO was not obligated to begin paying her additional benefits for 
a dependent spouse or children based solely on the information 
she had previously provided.  Thus, in this case, the Veteran did 
not submit the requested evidence of dependency within one year 
of notification of the July 2005 rating action.  Rather, the 
necessary information to establish dependency was not received 
until January 2008.  Therefore, payment of increased compensation 
based on the Veteran's dependent spouse and children would be 
effective February 1, 2008.  See 38 C.F.R. § 3.31 (2010).

The Board has considered the arguments set forth by the Veteran.  
However, under the applicable laws and regulations, and given the 
facts of this case, there is no legal basis for assigning an 
effective date earlier than February 1, 2008, for the purpose of 
adding dependents.  Accordingly, the Veteran's appeal must be 
denied on the basis of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).       


ORDER

Entitlement to an effective date earlier than February 1, 2008, 
for the purpose of adding dependents, is denied.   






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


